Citation Nr: 0106780	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  92-01 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
coronary artery disease with hypertension and recurrent 
angina, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for post operative 
shoulder pain diagnosed as bursitis, fibromyositis and non 
articular rheumatism with painful motion (minor), currently 
evaluated as 10 percent disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability. 

(The issue of entitlement to payment or reimbursement of 
emergency room services provided on June 8, 1998 for 
cardiovascular disease is addressed in a separate decision of 
the Board).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1961 to 
August 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was previously 
before the Board and was remanded in January 1994 and March 
1995.  

The Board notes that two other issues were addressed in the 
January 1994 and March 1995 Board remands.  However, by 
rating decision in March 1997, the RO determined that no 
timely notice of disagreement had been received to initiate 
appeals on the issues of entitlement to service connection 
for neck disability and for psychiatric disability.

The record shows that the veteran has been found to be 
incompetent and that his spouse (the appellant) has been 
appointed as his fiduciary.



REMAND

While noting that this appeal has been ongoing for a number 
of years and has already been remanded by the Board on two 
prior occasions, the Board regrets that further action at the 
RO level is necessary for several reasons.  

During the course of this appeal, the criteria for evaluating 
cardiovascular disorders were changed effective January 12, 
1998.  Schedule for Rating Disabilities, the Cardiovascular 
System, 62 Fed. Reg. 65,207 (1997).  Because his appeal was 
initiated prior to the change in the regulations, he is 
entitled to the application of the version more favorable to 
him in determining whether a higher disability rating is 
currently warranted.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has not reviewed the cardiovascular 
disability under the new criteria. 

The record also reflects that additional evidence in support 
of the appellant's claim for an increased rating for post-
operative coronary artery disease with hypertension and 
recurrent angina was associated with the veteran's claims 
folder in connection with a separate medical reimbursement 
issue and subsequent to the most recent supplemental 
statement of the case concerning the increased rating issued 
in December 1997.  This evidence consists of a private 
hospital record from West Florida Regional Medical Center 
dated June 1998.  Where pertinent evidence is received at the 
RO which has not otherwise been considered by the most recent 
statement of the case, a supplemental statement of the case 
will be furnished to the veteran (appellant) and his 
representative.  38 C.F.R. § 19.31 (2000). 

The Board also notes that the veteran's appeal on the left 
shoulder issue arose from a denial of compensable rating.  By 
rating decision in March 1997, the RO increased the rating to 
10 percent, effective from September 30, 1990.  The claims 
file does not reveal any further action by the RO as to that 
issue, and the left shoulder issue was not listed in a 
supplemental statement of the case issued in December 1997.  
It appears, therefore, that the RO has considered the 
increase to 10 percent to be a full grant of the benefit 
sought as to that issue.  However, where there is no clearly 
expressed intent to limit the appeal to entitlement to a 
specified disability rating, then RO and Board are required 
to consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  It is not 
clear from the record that the veteran has limited the left 
shoulder issue to 10 percent.  Clarification and appropriate 
action is therefore necessary. 

Additionally, by rating decision in December 1997, the RO 
determined that the veteran was entitled to a 100 percent 
combined service-connected disability evaluation, effective 
from July 16, 1996.  The RO then indicated that the issue of 
entitlement to a total rating based on individual 
unemployability was moot.  The veteran responded that the 
issue was not moot and that he still maintained that a total 
rating based on individual unemployability was warranted 
prior to July 1996.  The Board must agree with the veteran 
that the individual unemployability issue was not rendered 
moot by the finding of entitlement to a 100 percent schedular 
rating effective from July 16, 1996.  That grant cannot be 
viewed as a full grant of the benefit sought by the veteran 
(a total rating based on individual unemployability) which 
was denied by the March 1991 rating decision.  Therefore, 
this issue remains in appellate status.  

Finally, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  In view of the 
need for additional action at the RO level for the reasons 
set forth above, review of the record to ensure compliance 
with this new law is also appropriate. 


Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
and her representative and request 
written clarification as to whether or 
not a rating in excess of 10 percent for 
service-connected left shoulder 
disability is being sought.  

2.  The RO should then review the claims 
file and undertake appropriate action to 
comply with all assistance/notice 
provisions of the Veterans Claims 
Assistance Act of 2000 as to the 
cardiovascular disability issue, the left 
should issue (unless written notice of 
withdrawal of that issue is received), 
and the individual unemployability issue.  
The RO's actions in this regard should 
include, but not be limited to, obtaining 
any pertinent VA medical and private 
medical records not already of record.  

3.  The veteran should be scheduled for a 
special VA cardiovascular examination to 
ascertain the severity of his service-
connected post operative coronary artery 
disease with hypertension and recurrent 
angina.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  Any 
indicated special tests should be 
accomplished and the cardiology 
examination report should include all 
findings necessary to evaluate the 
veteran's cardiovascular disability under 
both the old and new rating criteria.  In 
this regard, the examiner should 
determine if appropriate tests to 
determine the level of METs (metabolic 
equivalent) are medically feasible.  If 
such testing cannot be done for medical 
reasons, then an estimation should be 
made as to the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope).  This should include an 
opinion on whether there is congestive 
heart failure or angina on moderate 
exertion or whether more than sedentary 
employment is precluded.  

4.  Unless the RO receives written 
withdrawal of the left shoulder 
disability issue, the veteran should also 
be scheduled for a VA orthopedic 
examination to ascertain the current 
severity of the left shoulder disability 
which has been described for rating 
purposes as post operative shoulder pain 
diagnosed as bursitis, fibromyositis and 
non articular rheumatism with painful 
motion (minor). 

5.  After completion of the above, the RO 
should review the expanded record, to 
include the June 1998 private hospital 
record, and determine, under both the old 
and new rating criteria, if an increased 
rating for post-operative coronary artery 
disease with hypertension and recurrent 
angina is warranted.  Unless the left 
shoulder disability issue is withdrawn, 
the RO should also review the expanded 
record and determine if a rating in 
excess of 10 percent is warranted.  The 
RO should also review the expanded record 
and determine whether a grant of a total 
rating based on individual 
unemployability is warranted (to include 
consideration of whether such a finding 
is warranted prior to July 16, 1996. 

6.  The appellant and her representative 
should then be furnished an appropriate 
supplemental statement of the case 
addressing all issues in appellate 
status.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to comply with pertinent 
regulations, to assist the appellant and to afford the 
appellant due process.  The appellant and her representative 
have the right to submit additional evidence and argument in 
support of the matter remanded to the RO by this decision.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


